Citation Nr: 9917559	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-23 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel







INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran had active service from October 1968 to 
October 1972.  At present, after remand to the RO for 
additional development, the veteran's case is once again 
before the Board for appellate review.

In the November 1996 claim, the veteran requested 
consideration of a claim of entitlement to a total rating 
based upon individual unemployability.  However, as the only 
issue currently before the Board is that set forth on the 
title page of this decision, this matter is referred to the 
RO for appropriate action.


FINDING OF FACT

The evidence of record does not demonstrate that the veteran 
currently suffers from PTSD related to his period of service.


CONCLUSION OF LAW

The veteran does not suffer from PTSD which was incurred in 
or aggravated by his active service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991). See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1998).  
Additionally, to establish service connection for PTSD, the 
record must include a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1998).  

Furthermore, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  See 
38 C.F.R. § 3.303(b) (1998).  The chronicity provisions of 
38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, No. 97-1321 (U.S. Vet. App. 
April 2, 1999) (distinguishing the factual circumstances in 
Falzone v. Brown, 8 Vet. App. 398 (1995), and Hampton v. 
Gober, 10 Vet. App. 481 (1997)).

In this case, the veteran contends that his PTSD was 
triggered when, between May and October of 1969 while serving 
in Vietnam with the U.S. Naval Mobile Construction Battalion 
Eleven (MBC-11), he saw people lying dead on the street while 
other people poked the corpuses eyes out with sticks.  
Additionally, he contends that, while serving in Cam Rahn Bay 
between May and October 1970 with the U.S. Naval Construction 
Battalion Maintenance Unit 302 (CBMU-302), he was knocked out 
of his bunk from a mortar strike during which many people 
were killed.  In this regard, the veteran's service records 
show that he reported to the MCB-11 in April 1969, as well as 
reported to the CBMU-302 in March 1970.

With respect to the evidence of record, the veteran's service 
medical records are devoid of any evidence indicating that he 
complained of, was treated for or diagnosed with PTSD during 
his active service.  Additionally, the post service medical 
records contain a May 1997 VA examination report indicating 
the veteran has a diagnosis of PTSD.  As well, the record 
includes medical records from the Poplar Bluff VA Medical 
Center (VAMC) dated from February 1995 to March 1997 which 
show the veteran was treated for sleep problems and nocturia.

Furthermore, the record contains correspondence dated June 
1997 from the RO to the United States Armed Services Center 
for Research of Unit Records (USASCRUR) with information, as 
provided by the veteran, regarding his claimed stressors, as 
well as contains correspondence dated March 1998 from the 
USASCRUR to the RO including a copy of the 1969 history and a 
Deployment Completion Report from July to December 1969 
submitted by MCB-11, as well as a copy of the Deployment 
Completion Report submitted by CBMU-302.  However, the Board 
notes that the June 1997 correspondence from the USASCRUR 
basically indicates that they were unable to verify the 
veteran's claimed stressors, and notes that the attachments 
to the letter do not provide any indication that the 
veteran's claimed stressors are verifiable.

With respect to the evidence of record, the law is clear that 
it is the Board's duty to assess the credibility and 
probative value of the evidence.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In weighing the evidence available, 
the Board acknowledges that the medical evidence of record 
shows the veteran has been diagnosed with PTSD.  However, 
this evidence fails to contain a diagnosis of PTSD based on 
clear objective findings that the diagnosis of PTSD is linked 
to a verified in-service stressor.  And, when a PTSD 
diagnosis is based upon unverified stressors, the Board is 
not required to accept any etiological conclusions contained 
therein. See West (Carlton) v. Brown, 7 Vet. App. 70, 77-78 
(1994); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  As well, the 
Board notes that although at least one of the veteran's 
claimed stressors may be construed as a combat stressor, 
there is no evidence in the record that he participated in 
combat with the enemy, and the veteran's DD 214 does not show 
that he received any commendations or awards that evince 
combat.  See 38 C.F.R. § 3.304(f).

Thus, after a review of the claims file, the Board finds that 
the record does not contain evidence showing that the veteran 
currently has a diagnosis of PTSD based on credible 
supporting evidence that any of the claimed in-service 
stressors actually occurred.  See 38 C.F.R. § 3.304(f) 
(1998).  As such, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for PTSD, and thus, his claim must be denied.  See 
38 U.S.C.A. § 5107. 

In arriving at this determination, the Board has considered 
the various statements by the veteran during his August 1997 
appeal hearing, and by his mother in correspondence dated 
January 1997 tending to link the veteran's current 
psychiatric symptomatology to his service.  However, as the 
veteran and his mother are lay persons not competent to offer 
an opinion requiring medical knowledge, such statements do 
not constitute medical evidence which would prove the 
existence of a current disability.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1995). 

Finally, the Board has considered 38 U.S.C.A. § 5107(b).  
Section 5107(b) expressly provides that the benefit of the 
doubt rule must be applied to a claim when the evidence 
submitted in support of the claim is in relative equipoise.  
The evidence is in relative equipoise when there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  When 
the evidence is in relative equipoise, the reasonable doubt 
rule must be applied to the claim, and thus, the claim must 
be resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  After reviewing the evidence of record, the Board 
finds that the evidence is not in relative equipoise, and 
thus, the benefit of the doubt rule is not for application in 
this case. 


ORDER

Service connection for PTSD is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

